341 S.W.3d 905 (2011)
Fabrice LEWIS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95120.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John Winston Grantham, Jefferson City, MO, for respondent.
*906 Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Fabrice Lewis (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the Commission is affirmed in accordance with Rule 84.16(b).